In granting a declaratory judgment, construing the provisions of agreements among certain railroads for division of freight revenues, the court below, in deciding for the plaintiff, held that the findings of the Interstate Commerce Commission in Borough of Edgewater, N. J. v. Arcade dr Attica B. B. Gorp. (280 I. C. C. 121), which were reviewed by a three-judge statutory court in Baltimore & Ohio B. B. Go. v. United States (100 F. Supp. 1002), were res judicata. It is our conclusion that those findings of the commission were not res judicata as to the issues presented in the instant action. Absent the controlling effect of these findings, there is insufficient proof in the record upon which the court could determine the rights and liabilities of the parties under the disputed agreements. Judgment unanimously reversed and the complaint dismissed, without prejudice. Settle order on notice. Concur-Peck, P. J., Breitel, Botein, Frank and Valente, JJ.